        Case: 1:20-cv-00166-PAB Doc #: 1 Filed: 01/24/20 1 of 9. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 JESSIE WHITE                                    )   CASE NO.
 12314 Revere Avenue                             )
 Cleveland, OH 44105                             )   JUDGE
                                                 )
 on behalf of himself and all others             )
 similarly situated,                             )
                                                 )   PLAINTIFF’S COMPLAINT
            Plaintiff,                           )
                                                 )   (Jury Demand Endorsed Herein)
            vs.                                  )
                                                 )
 PEREGRINE EXPRESS LLC                           )
 c/o Statutory Agent Robert Ferns                )
 2651 Bernwood Road                              )
 Beachwood, OH 44122                             )
                                                 )
            Defendant.                           )


       Now comes Plaintiff Jessie White by and through the undersigned counsel, and for his

Complaint against Peregrine Express LLC (“Defendant”), states and alleges the following:

                                         INTRODUCTION

       1.         This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practices and policies of failing to pay Plaintiff and other similarly-situated employees for meal

periods during which they performed work, in violation of the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §§ 201-219, as well as a “class action” pursuant to Fed. R. Civ. P. 23 to remedy

violations of the Ohio Minimum Fair Wage Standards Act (“OMFWSA”), R.C. 4111.03.

                                  JURISDICTION AND VENUE

       2.         The Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

       3.         The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims pursuant
        Case: 1:20-cv-00166-PAB Doc #: 1 Filed: 01/24/20 2 of 9. PageID #: 2




to 28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the

same case or controversy.

       4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant’s principle

office of business is located in Beachwood, Ohio, Defendant conducts business throughout this

District and Division, and a substantial part of the events and omissions giving rise to the claims

occurred in this District and Division.

                                             PARTIES

       5.      At all times relevant herein, Plaintiff was a citizen of the United States and a

resident of Cuyahoga County, Ohio.

       6.      At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e).

       7.      At times relevant herein, Defendant conducted business in Cuyahoga County, Ohio.

       8.      At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

       9.      At all times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       10.     At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       11.     At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207.

       12.     Written consents to join this action as to Count One, as and when executed by other

individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).




                                                  2
        Case: 1:20-cv-00166-PAB Doc #: 1 Filed: 01/24/20 3 of 9. PageID #: 3




                                  FACTUAL ALLEGATIONS

       13.     Defendant operates a parcel delivery service and delivers Amazon packages to

customers in Northeast Ohio.

       14.     Plaintiff White was employed by Defendant as a driver between October 2018 and

July 2019 and delivered Amazon packages in Cleveland and the surrounding areas.

       15.     Other similarly situated employees were employed by Defendant as drivers.

       16.     Plaintiff and other similarly situated drivers were classified by Defendant as non-

exempt employees.

       17.     Defendant paid Plaintiff and other similarly situated drivers on an hourly basis.

       18.     Plaintiff and other similarly situated drivers drove vehicles with a gross vehicle

weight rating of less than 10,000 pounds.

                            (Failure to pay for on-duty meal periods)

       19.     Plaintiff and other similarly situated drivers were not provided with bona fide meal

periods during which they were completely relieved from duty.

       20.     Defendant automatically deducted 30 minutes per day for a meal period, despite the

fact that Plaintiff and other similarly situated drivers did not receive meal periods and/or performed

work during meal periods because of the substantial amount of work that they had to perform.

       21.     During the time that was considered their meal period, Plaintiff and other similarly

situated drivers continued making deliveries.

       22.     Defendant did not provide Plaintiff and other similarly situated drivers a way to

report a missed meal period.

       23.     Defendant was aware that Plaintiff and other similarly situated drivers did not

receive bona fide meal periods due to the amount of work assigned to Plaintiff and other similarly



                                                  3
        Case: 1:20-cv-00166-PAB Doc #: 1 Filed: 01/24/20 4 of 9. PageID #: 4




situated drivers.

       24.     As a result of Defendant’s failure to pay Plaintiff and similarly situated drivers for

meal periods during which they performed work, Plaintiff and other similarly situated drivers were

denied significant amounts of overtime compensation.

       25.     Plaintiff Jessie White estimates that he performed work during his meal periods

approximately five (5) days per week.

       26.     Plaintiff worked approximately 45 to 54 hours per week on average.

       27.     Defendant knowingly and willfully failed to pay Plaintiff and other similarly

situated drivers for meal periods during which they performed work.

                            (Defendant Willfully Violated the FLSA)

       28.     Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

                          COLLECTIVE ACTION ALLEGATIONS

       29.     Plaintiff brings Count One of this action on his own behalf pursuant to 29 U.S.C. §

216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

       30.     The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff himself is a

member, is composed of and defined as follows:

               All former and current drivers employed by Peregrine Express
               LLC at any time between January 24, 2017 and the present.

       31.     Plaintiff is unable to state at this time the exact size of the potential class, but upon

information and belief aver that it consists of at least 100 persons.

       32.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. §

                                                  4
        Case: 1:20-cv-00166-PAB Doc #: 1 Filed: 01/24/20 5 of 9. PageID #: 5




216(b) as to claims for unpaid wages, overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their wages and claims for unpaid wages and damages. Plaintiff

is representative of those other employees and is acting on behalf of their interests, as well as his

own, in bringing this action.

       33.     These similarly-situated employees are known to Defendant and are readily

identifiable through Defendant’s business and payroll records. These individuals may readily be

notified of this action, and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of

collectively adjudicating their claims for unpaid wages, overtime compensation, liquidated

damages, attorneys’ fees and costs under the FLSA.

                                CLASS ACTION ALLEGATIONS

       34.     Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

on behalf of himself and all other members of the class (“the Ohio Class”) defined as:

               All former and current drivers employed by Peregrine Express
               LLC at any time between January 24, 2017 and the present.

       35.     The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Ohio Class, but upon

information and belief, avers that it consists of at least 100 persons.

       36.     There are questions of law or fact common to the Ohio Class, including but not

limited to the following:

               (a) whether Defendant failed to pay overtime compensation to its
                   employees for hours worked in excess of 40 each workweek;

               (b) what amount of monetary relief will compensate Plaintiff and
                   other members of the class for Defendant’s violation of R.C. §§
                   4111.03 and 4111.10.



                                                  5
          Case: 1:20-cv-00166-PAB Doc #: 1 Filed: 01/24/20 6 of 9. PageID #: 6




          37.   The claims of the named Plaintiff are typical of the claims of other members of the

Ohio Class. Named Plaintiff’s claims rise out of the same uniform course of conduct by Defendant,

and are based on the same legal theories, as the claims of the other Ohio Class members.

          38.   The named Plaintiff will fairly and adequately protect the interests of the Ohio

Class. His interest is not antagonistic to, but rather is in unison with, the interests of the other Ohio

Class members. The named Plaintiff’s counsel has broad experience in handling class action

wage-and-hour litigation, and is fully qualified to prosecute the claims of the Ohio Class in this

case.

          39.   The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

          40.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.       Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’

fees, and demands on court resources. Many Ohio Class members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

                                         COUNT ONE
                              (Fair Labor Standards Act Violations)

          41.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          42.   Defendant’s practices and policies of not paying Plaintiff and other similarly

                                                   6
          Case: 1:20-cv-00166-PAB Doc #: 1 Filed: 01/24/20 7 of 9. PageID #: 7




situated drivers for meal periods during which they performed work violated the FLSA, 29 CFR §

785.19.

          43.   By engaging in the above-described practices and policies, Defendant willfully,

knowingly and/or recklessly violated the provisions of the FLSA.

          44.   As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated drivers have been damaged in that they have not received wages due to them pursuant to

the FLSA.

                                         COUNT TWO
                                      (OMFWSA Violations)

          45.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          46.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

drivers for meal periods during which they performed work violated the OMFWSA, R.C. §

4111.14.

          47.   By engaging in the above-described practices and policies, Defendant willfully,

knowingly and/or recklessly violated the provisions of the OMFWSA, R.C. § 4111.03.

          48.   As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated drivers have been damages in that they have not received wages due to them pursuant to

the OMFWSA.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

          A.    Issue an order permitting this litigation to proceed as a collective action and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

                                                  7
          Case: 1:20-cv-00166-PAB Doc #: 1 Filed: 01/24/20 8 of 9. PageID #: 8




         B.       Issue an order permitting this litigation to proceed as a collective action pursuant to

29 U.S.C. § 216(b);

         C.       Order prompt notice, pursuant to 29 U.S.C. § 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

         D.       Award Plaintiff and the class he represents actual damages for unpaid overtime

compensation;

         E.       Award Plaintiff and the class he represents liquidated damages equal in amount to

the unpaid overtime compensation found due to Plaintiff and the class;

         F.       Award Plaintiff and the class he represents pre- and post-judgment interest at the

statutory rate;

         G.       Award Plaintiff and the class he represents attorneys’ fees, costs, and disbursements;

and

         H.       Award Plaintiff and the class he represents further and additional relief as this

Court deems just and proper.


                                                 Respectfully submitted,

                                                  /s/ Lori M. Griffin
                                                 Lori M. Griffin (0085241)
                                                 Chastity L. Christy (0076977)
                                                 Anthony J. Lazzaro (0077962)
                                                 The Lazzaro Law Firm, LLC
                                                 The Heritage Bldg., Suite 250
                                                 34555 Chagrin Blvd.
                                                 Moreland Hills, Ohio 44022
                                                 Phone: 216-696-5000
                                                 Facsimile: 216-696-7005
                                                 lori@lazzarolawfirm.com
                                                 chastity@lazzarolawfirm.com
                                                 anthony@lazzarolawfirm.com
                                                 Attorneys for Plaintiff



                                                    8
Case: 1:20-cv-00166-PAB Doc #: 1 Filed: 01/24/20 9 of 9. PageID #: 9




                                 JURY DEMAND

Plaintiff demands a trial by jury on all eligible claims and issues.

                                        /s/ Lori M. Griffin
                                       One of the Attorneys for Plaintiff




                                          9
